DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 10/29/2021 have been entered.  In the amendment, claims 1, 4, 6, 11, and 13 have been amended.  New claims 15-19 have been added. 
The objections to claims 6 and 13 have been withdrawn. 
The rejection of claim 11 under 35 U.S.C. 112(b) has been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Moreover, Applicant’s assertion that that Rossi uses an impulse signal is incorrect.  Rossi discusses an impulse response.  If the room impulse response function is R(t) in the time domain, the applied signal is I(t), and the room response trace is S(t), then (at least for linear systems (as Rossi explains, the room can be modeled as a linear system)), the room response trace is a convolution S(t) = R(t)*I(t), where ‘*’ denotes convolution in the time domain.  The convolution can also be evaluated in the frequency domain, using the respective Fourier transforms R(ω), I(ω), and S(ω): 
S(ω) = R(ω) I(ω)
which entails only multiplication and not the integral formulation of convolution necessary when evaluating in the time domain. 
From this it is immediately clear that the room impulse response (in the frequency domain) is obtainable by merely dividing the room response trace (in the frequency domain) by the applied signal (in the frequency domain).  This result is true regardless of whether the applied signal is an impulse (Dirac delta function) or another signal with sufficiently broad frequency spectrum (so that the division is generally well-defined).  Rossi understands this, and nowhere indicates that the applied signal is itself an impulse, but that nonetheless, an impulse response can be obtained. 

Claim Objections
Claim 4 is objected to because of the following informalities: 
In lines 1-2: “further comprising: wherein” appears instead of “wherein”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the modeled room response trace" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the modeled room response trace" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. (“RoomSense: An Indoor Positioning System for Smartphones using Active Sound Probing,” 2013) in view of McMahon et al. (WO 2018/050913) and Jia et al.  (“SoundLoc: Accurate Room-level Indoor Localization using Acoustic Signatures,” 2015). 
As to claim 1, Rossi teaches a method (Abstract) comprising: 
transmitting by a speaker in a mobile device a transmitted acoustic signal (p. 90, right-hand column, last two paragraphs; p. 91, “System Parameters”; p. 92, left-hand column, third paragraph; Figures 1-2); 
receiving by a microphone within the mobile device a received acoustic signal, the received acoustic signal resulting from an interaction by the transmitted acoustic signal with a local acoustic environment in which the mobile device is located (p. 90, right-hand column, last two paragraphs; p. 91, “System Parameters”; p. 92, left-hand column, third paragraph; Figures 1-2); 
comparing the room response trace to a plurality of modeled room response traces, the modeled room response traces being previously calculated and stored on one of the mobile device or a central server (p. 89, right-hand column, fifth paragraph; p. 90, right-hand column, last two paragraphs; the instantaneous indoor position estimates based on the impulse response; the impulse response [ ... ] is further processed as sound fingerprint [ ... and] classified to estimate position [ ... using] sound pattern models of room positions [ ... ] derived in a training phase based on annotated acoustic impulse response); and 
determining a location of the mobile device based on the comparing the room response trace (p. 89, right-hand column, fifth paragraph; p. 90, right-hand column, last paragraph; the instantaneous indoor position estimates based on the impulse response; the impulse response [ ... ] is further processed as sound fingerprint [ ... and] classified to estimate position [ ... using] sound pattern models of room positions [ ... ] derived in a training phase based on annotated acoustic impulse response). 
Rossi further teaches using the received acoustic signal with the transmitted acoustic signal to measure a room acoustic impulse response trace (p. 89, right-hand column, second and fifth paragraphs; p. 90, right-hand column, last paragraph; the room impulse response; usage of the Maximum Length Sequence (MLS) impulse response.  The behavior of the system can be obtained by convolution of an input signal with the room acoustic impulse response). 
However, Rossi does not teach modulating an acoustic signal to form the transmitted acoustic signal, the transmitted acoustic signal having a narrow autocorrelation function.  Rossi also does not explicitly teach deconvolving the received acoustic signal with the transmitted acoustic signal to generate a room response trace. 
McMahon teaches modulating an acoustic signal, and the signal having a narrow autocorrelation function (paragraphs [0068], [0228], e.g., UWB with PSK, QAM, and other forms of modulation; also, this can be practiced using MLS “MLS specifically has an excellent autocorrelation property”), and therefore suggests modulating an acoustic signal to form the transmitted acoustic signal, the transmitted acoustic signal having a narrow autocorrelation function.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method comprising: transmitting by a speaker in a mobile device a transmitted acoustic signal; receiving by a microphone within the mobile device a received acoustic signal, the received acoustic signal resulting from an interaction by the transmitted acoustic signal with a local acoustic environment in which the mobile device is located; comparing the room response trace to a plurality of modeled room response traces, the modeled room response traces being previously calculated and stored on one of the mobile device or a central server; and determining a location of the mobile device based on the comparing the room response trace, including using the received acoustic signal with the transmitted acoustic signal to measure a room acoustic impulse response trace as taught by Rossi, in combination with modulating an acoustic signal to form the transmitted acoustic signal, the transmitted acoustic signal having a narrow autocorrelation function as suggested by McMahon, since such combination provides an inaudible ultrasonic signal with an excellent autocorrelation property using MLS, and that is not pure spectrally flat white noise. 
Jia teaches that a room impulse response is measured commonly by applying a known excitation signal, measuring the room response, and then deconvolving the measured response with the applied signal, and also teaches MLS as the applied signal (page 187, right column, paragraph beginning after the caption to Fig. 1 and ending at the beginning of section IV), and therefore suggests deconvolving the received acoustic signal with the transmitted acoustic signal to generate a room response trace.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method comprising: transmitting by a speaker in a mobile device a transmitted acoustic signal; receiving by a microphone within the mobile device a received acoustic signal, the received acoustic signal resulting from an interaction by the transmitted acoustic signal with a local acoustic environment in which the mobile device is located; comparing the room response trace to a plurality of modeled room response traces, the modeled room response traces being previously calculated and stored on one of the mobile device or a central server; and determining a location of the mobile device based on the comparing the room response trace, including using the received acoustic signal with the transmitted acoustic signal to measure a room acoustic impulse response trace as taught by Rossi, in combination with deconvolving the received acoustic signal with the transmitted acoustic signal to generate a room response trace as suggested by Jia, since such combination merely employs common practice in this art to accomplish room characterization. 
As to claim 3, Rossi further teaches correcting the modeled room response trace prior to the comparing, the correcting including using an estimate of orientation of the mobile device (p. 93. left-hand column, second paragraph to right-hand column, first paragraph; p. 95, left-hand column, first paragraph; the measurements used to build the "modeled room [impulse] response" being carried out [ ... ] for each orientation; correction being implicit in the system which is trained with impulse responses of all positions and orientations; the orientation of a [impulse response] measurement also effects the performance of room localization). 
As to claim 4, Rossi further teaches prior to transmitting the transmitted acoustic signal, modulating the acoustic signal using one of phase-shift keying modulation or QAM modulation (p. 91, section MLS Measurement Technique; implicit in the Maximum Length Sequences, which in most if not all cases are modulated using BPSK or 2-QAM).  Moreover, as discussed above, McMahon explicitly teaches PSK modulation and QAM modulation for ultrasonic narrow autocorrelation signals (paragraphs [0068], [0228], e.g., UWB with PSK, QAM, and other forms of modulation; also, this can be practiced using MLS “MLS specifically has an excellent autocorrelation property”), thus further supporting the disclosure and teaching of Rossi. 
As to claim 6, Rossi teaches a mobile computing device (Abstract) comprising: 
a processing device (Abstract; smartphone); 
a speaker configured to transmit the transmitted acoustic signal (p. 90, right-hand column, last two paragraphs; p. 91, “System Parameters”; p. 92, left-hand column, third paragraph; Figures 1-2); 
a microphone configured to receive a received acoustic signal, wherein the received acoustic signal results from an interaction by the transmitted acoustic signal with a local acoustic environment in which the mobile computing device is located (p. 90, right-hand column, last two paragraphs; p. 91, “System Parameters”; p. 92, left-hand column, third paragraph; Figures 1-2); and 
the processing device further configured to: 
compare the room response trace to a plurality of modeled room response traces, the modeled room response traces being previously calculated and stored on one of the mobile computing device or a central server (p. 89, right-hand column, fifth paragraph; p. 90, right-hand column, last paragraph; the instantaneous indoor position estimates based on the impulse response; the impulse response [ ... ] is further processed as sound fingerprint [ ... and] classified to estimate position [ ... using] sound pattern models of room positions [ ... ] derived in a training phase based on annotated acoustic impulse response); and 
determine a location of the mobile computing device based on the comparison of the room response trace (p. 89, right-hand column, fifth paragraph; p. 90, right-hand column, last paragraph; the instantaneous indoor position estimates based on the impulse response; the impulse response [ ... ] is further processed as sound fingerprint [ ... and] classified to estimate position [ ... using] sound pattern models of room positions [ ... ] derived in a training phase based on annotated acoustic impulse response). 
Rossi also teaches using the received acoustic signal with the transmitted acoustic signal to measure a room acoustic impulse response trace (p. 89, right-hand column, second and fifth paragraphs; p. 90, right-hand column, last paragraph; the room impulse response; usage of the Maximum Length Sequence (MLS) impulse response.  The behavior of the system can be obtained by convolution of an input signal with the room acoustic impulse response). 
However, Rossi does not teach the processing device configured to modulate an acoustic signal to form a transmitted acoustic signal, the transmitted acoustic signal having a narrow autocorrelation function.  Rossi also does not explicitly teach the processing device further configured to: deconvolve the received acoustic signal with the transmitted acoustic signal to generate a room response trace. 
McMahon teaches modulating an acoustic signal, and the signal having a narrow autocorrelation function (paragraphs [0068], [0228], e.g., UWB with PSK, QAM, and other forms of modulation; also, this can be practiced using MLS “MLS specifically has an excellent autocorrelation property”), and therefore suggests the processing device configured to modulate an acoustic signal to form a transmitted acoustic signal, the transmitted acoustic signal having a narrow autocorrelation function.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a mobile computing device comprising: a processing device; a speaker configured to transmit the transmitted acoustic signal; a microphone configured to receive a received acoustic signal, wherein the received acoustic signal results from an interaction by the transmitted acoustic signal with a local acoustic environment in which the mobile computing device is located; and the processing device further configured to: compare the room response trace to a plurality of modeled room response traces, the modeled room response traces being previously calculated and stored on one of the mobile computing device or a central server; and determine a location of the mobile computing device based on the comparison of the room response trace, including using the received acoustic signal with the transmitted acoustic signal to measure a room acoustic impulse response trace as taught by Rossi, in combination with the processing device configured to modulate an acoustic signal to form a transmitted acoustic signal, the transmitted acoustic signal having a narrow autocorrelation function as suggested by McMahon, since such combination provides an inaudible ultrasonic signal with an excellent autocorrelation property using MLS, and that is not pure spectrally flat white noise. 
Jia teaches that a room impulse response is measured commonly by applying a known excitation signal, measuring the room response, and then deconvolving the measured response with the applied signal, and also teaches MLS as the applied signal (page 187, right column, paragraph beginning after the caption to Fig. 1 and ending at the beginning of section IV), and therefore suggests the processing device further configured to: deconvolve the received acoustic signal with the transmitted acoustic signal to generate a room response trace.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a mobile computing device comprising: a processing device; a speaker configured to transmit the transmitted acoustic signal; a microphone configured to receive a received acoustic signal, wherein the received acoustic signal results from an interaction by the transmitted acoustic signal with a local acoustic environment in which the mobile computing device is located; and the processing device further configured to: compare the room response trace to a plurality of modeled room response traces, the modeled room response traces being previously calculated and stored on one of the mobile computing device or a central server; and determine a location of the mobile computing device based on the comparison of the room response trace, including using the received acoustic signal with the transmitted acoustic signal to measure a room acoustic impulse response trace as taught by Rossi, in combination with the processing device further configured to: deconvolve the received acoustic signal with the transmitted acoustic signal to generate a room response trace as suggested by Jia, since such combination merely employs common practice in this art to accomplish room characterization. 
As to claim 8, Rossi further teaches that the processing device is further configured to perform a correction of the modeled room response trace prior to the comparison, wherein the correction includes using an estimate of orientation of the mobile computing device (p. 93. left-hand column, second paragraph to right-hand column, first paragraph; p. 95, left-hand column, first paragraph; the measurements used to build the "modeled room [impulse] response" being carried out [ ... ] for each orientation; correction being implicit in the system which is trained with impulse responses of all positions and orientations; the orientation of a [impulse response] measurement also effects the performance of room localization). 
As to claim 9, Rossi further teaches that the transmitted acoustic signal is a modulated acoustic signal using one of phase-shift keying modulation or QAM modulation (p. 91, section MLS Measurement Technique; implicit in the Maximum Length Sequences, which in most if not all cases are modulated using BPSK or 2-QAM).  Moreover, as discussed above, McMahon explicitly teaches PSK modulation and QAM modulation for ultrasonic narrow autocorrelation signals (paragraphs [0068], [0228], e.g., UWB with PSK, QAM, and other forms of modulation; also, this can be practiced using MLS “MLS specifically has an excellent autocorrelation property”), thus further supporting the disclosure and teaching of Rossi. 
As to claim 15, Rossi further teaches that the comparing the room response trace to a plurality of modeled room response traces includes using a positioning algorithm that is a combination of analytic, numerical and machine learning algorithms (pp. 90-92, section 3, including subsections 3.1, 3.2, and 3.3; Figure 1). 
As to claim 18, Rossi further teaches that the processing device is further configured to compare the room response trace to a plurality of modeled room response traces by using a positioning algorithm that is a combination of analytic, numerical and machine learning algorithms (pp. 90-92, section 3, including subsections 3.1, 3.2, and 3.3; Figure 1). 

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of McMahon and Jia, and further in view of Daly (US 10,542,367). 
As to claim 2. Rossi as modified by McMahon and Jia teaches the method of claim 1 as discussed above.  However, Rossi does not teach correcting the modeled room response trace prior to the comparing, the correcting including using spatial transmit characteristics for the speaker and spatial receive characteristics for the microphone.  Daly teaches cognizance of sound source radiation pattern and sound receiver sensitivity in connection with room acoustics (col. 8, lines 63-67. “interaction volume”; col. 12, lines 11-22), and therefore suggests correcting the modeled room response trace prior to the comparing, the correcting including using spatial transmit characteristics for the speaker and spatial receive characteristics for the microphone.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Rossi as modified by McMahon and Jia, in combination with correcting the modeled room response trace prior to the comparing, the correcting including using spatial transmit characteristics for the speaker and spatial receive characteristics for the microphone as suggested by Daly, since such combination enables accounting for room acoustics in a more device-independent manner. 
As to claim 7, Rossi as modified by McMahon and Jia teaches the mobile computing device of claim 6 as discussed above.  However, Rossi does not teach that the processing device is further configured to perform a correction of the room response trace prior to the comparison, wherein the correction includes using spatial transmit characteristics for the speaker and spatial receive characteristics for the microphone.  Daly teaches cognizance of sound source radiation pattern and sound receiver sensitivity in connection with room acoustics (col. 8, lines 63-67. “interaction volume”; col. 12, lines 11-22), and therefore suggests that the processing device is further configured to perform a correction of the room response trace prior to the comparison, the correction including using spatial transmit characteristics for the speaker and spatial receive characteristics for the microphone.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the mobile computing device of claim 6 as taught by Rossi as modified by McMahon and Jia, in combination with the processing device being further configured to perform a correction of the room response trace prior to the comparison, the correction including using spatial transmit characteristics for the speaker and spatial receive characteristics for the microphone as suggested by Daly, since such combination enables accounting for room acoustics in a more device-independent manner. 

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Yamada et al. (US 7,557,703). 
As to claim 5, Rossi as modified by McMahon and Jia teaches the method of claim 1 as discussed above.  However, Rossi does not teach that transmitting the transmitted acoustic signal includes transmitting the transmitted acoustic signal in a specific time slot associated with the mobile device.  Yamada teaches time-division multiplexing of sound-emitting devices in a common local environment (col. 11, lines 28-39), and therefore suggests that transmitting the transmitted acoustic signal includes transmitting the transmitted acoustic signal in a specific time slot associated with the mobile device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Rossi as modified by McMahon and Jia, in combination with transmitting the transmitted acoustic signal including transmitting the transmitted acoustic signal in a specific time slot associated with the mobile device as suggested by Yamada, since such combination enables avoidance of interference of sources sharing the same local environment. 
As to claim 10, Rossi as modified by McMahon and Jia teaches the mobile computing device of claim 6 as discussed above.  However, Rossi does not teach that the transmitted acoustic signal is transmitted in a specific time slot associated with the mobile computing device.  Yamada teaches time-division multiplexing of sound-emitting devices in a common local environment (col. 11, lines 28-39), and therefore suggests that the transmitted acoustic signal is transmitted in a specific time slot associated with the mobile computing device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the mobile computing device of claim 6 as taught by Rossi as modified by McMahon and Jia, in combination with the transmitted acoustic signal being transmitted in a specific time slot associated with the mobile computing device as suggested by Yamada, since such combination enables avoidance of interference of sources sharing the same local environment. 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Ohnishi et al. (US 8,560,012) and McMahon. 
As to claim 11, Rossi teaches a method (Abstract) comprising: 
receiving, by a microphone within a first mobile device, a received acoustic signal, the received acoustic signal resulting from an interaction by a transmitted acoustic signal within a local acoustic environment in which the first mobile device is located (p. 90, right-hand column, last two paragraphs; p. 91, “System Parameters”; p. 92, left-hand column, third paragraph; Figures 1-2); and 
determining a location of the first mobile device based on the received acoustic signal and supplemental information (p. 89, right-hand column, fifth paragraph; p. 90, right-hand column, last paragraph; the instantaneous indoor position estimates based on the impulse response; the impulse response [ ... ] is further processed as sound fingerprint [ ... and] classified to estimate position [ ... using] sound pattern models of room positions [ ... ] derived in a training phase based on annotated acoustic impulse response). 
Rossi further teaches that it is known to estimate relative distance between two devices based on acoustic data (p. 90, “2. Related Work,” third paragraph).  However, Rossi does not teach that the transmitted acoustic signal is transmitted by a second mobile device, and receiving, by the first mobile device, supplemental information including a strength of the transmitted acoustic signal, an orientation of the second mobile device, one or more spatial characteristics of the second mobile device, and timing information associated with the transmitted acoustic signal.  Rossi also does not teach the transmitted acoustic signal being a modulated acoustic signal having a narrow autocorrelation function.  
Ohnishi teaches multiple mobile acoustic enable devices with sensors such as orientation sensors, signal strength determination, spatial characteristics, and timing information, as well as relative position determination (FIG. 150, reference numbers 205, 226; FIG. 224, reference numbers 9307c, 9307f; col. 6, lines 4-6; col. 120, lines 49-52; col. 125, lines 2-5; col. 210, lines 23-28), and therefore suggests that the transmitted acoustic signal is transmitted by a second mobile device, and receiving, by the first mobile device, supplemental information including a strength of the transmitted acoustic signal, an orientation of the second mobile device, one or more spatial characteristics of the second mobile device, and timing information associated with the transmitted acoustic signal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method comprising: receiving, by a microphone within a first mobile device, a received acoustic signal, the received acoustic signal resulting from an interaction by a transmitted acoustic signal within a local acoustic environment in which the first mobile device is located; and determining a location of the first mobile device based on the received acoustic signal and supplemental information as taught by Rossi, including that it is known to estimate relative distance between two devices based on acoustic data, in combination with the transmitted acoustic signal being transmitted by a second mobile device, and receiving, by the first mobile device, supplemental information including a strength of the transmitted acoustic signal, an orientation of the second mobile device, one or more spatial characteristics of the second mobile device, and timing information associated with the transmitted acoustic signal, as suggested by Ohnishi, since such combination enables moderation of  use of plural devices in a common environment.  
McMahon teaches modulating an acoustic signal, and the signal having a narrow autocorrelation function (paragraphs [0068], [0228], e.g., UWB with PSK, QAM, and other forms of modulation; also, this can be practiced using MLS “MLS specifically has an excellent autocorrelation property”), and therefore suggests the transmitted acoustic signal being a modulated acoustic signal having a narrow autocorrelation function.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method comprising: receiving, by a microphone within a first mobile device, a received acoustic signal, the received acoustic signal resulting from an interaction by a transmitted acoustic signal within a local acoustic environment in which the first mobile device is located; and determining a location of the first mobile device based on the received acoustic signal and supplemental information as taught by Rossi, including that it is known to estimate relative distance between two devices based on acoustic data, in combination with the transmitted acoustic signal being a modulated acoustic signal having a narrow autocorrelation function as suggested by McMahon, since such combination provides an inaudible ultrasonic signal with an excellent autocorrelation property using MLS, and that is not pure spectrally flat white noise. 
As to claim 12, Rossi as modified by Ohnishi and McMahon teaches the method of claim 11 as just discussed.  However, Rossi does not teach that the timing information provides timing data with respect to a common time frame.   Ohnishi further teaches synchronization (col. 239, lines 32-35; col. 240, lines 2-9, for example), and therefore suggests that the timing information provides timing data with respect to a common time frame.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 11 as taught by Rossi as modified by Ohnishi and McMahon, in combination with the timing information providing timing data with respect to a common time frame as further suggested by Ohnishi, since such combination enables better coordinate among the multiple devices in the common environment. 
As to claim 13, Rossi teaches a mobile computing device (Abstract) comprising: 
a microphone configured to receive a received acoustic signal, the received acoustic signal resulting from an interaction by a transmitted acoustic signal within a local acoustic environment in which the mobile computing device is located (p. 90, right-hand column, last two paragraphs; p. 91, “System Parameters”; p. 92, left-hand column, third paragraph; Figures 1-2); and 
a processing device (Abstract; smartphone). 
Rossi further teaches that it is known to estimate relative distance between two devices based on acoustic data (p. 90, “2. Related Work,” third paragraph).  However, Rossi does not teach that the transmitted acoustic signal is transmitted by another mobile computing device, or that the processing device is configured to determining a location of the mobile computing device based on the received acoustic signal and the supplemental information, wherein the supplemental information includes a strength of the transmitted acoustic signal, an orientation of the other mobile computing device, one or more spatial characteristics of the another mobile computing device, and timing information associated with the transmitted acoustic signal.  Rossi further does not teach the transmitted acoustic signal being a modulated acoustic signal having a narrow autocorrelation function. 
Ohnishi teaches multiple mobile acoustic enable devices with sensors such as orientation sensors, signal strength determination, spatial characteristics, and timing information, as well as relative position determination (FIG. 150, reference numbers 205, 226; FIG. 224, reference numbers 9307c, 9307f; col. 6, lines 4-6; col. 120, lines 49-52; col. 125, lines 2-5; col. 210, lines 23-28), and therefore suggests that the transmitted acoustic signal is transmitted by another mobile computing device, and that the processing device is configured to determining a location of the mobile computing device based on the received acoustic signal and the supplemental information, wherein the supplemental information includes a strength of the transmitted acoustic signal, an orientation of the other mobile computing device, one or more spatial characteristics of the another mobile computing device, and timing information associated with the transmitted acoustic signal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a mobile computing device associated with a real-time location system, the mobile computing device comprising: a microphone configured to receive a received acoustic signal, the received acoustic signal resulting from an interaction by a transmitted acoustic signal within a local acoustic environment in which the mobile computing device is located; and a processing device as taught by Rossi, including that it is known to estimate relative distance between two devices based on acoustic data, in combination with the transmitted acoustic signal being transmitted by another mobile computing device, and the processing device being configured to determining a location of the mobile computing device based on the received acoustic signal and the supplemental information, wherein the supplemental information includes a strength of the transmitted acoustic signal, an orientation of the other mobile computing device, one or more spatial characteristics of the another mobile computing device, and timing information associated with the transmitted acoustic signal, as suggested by Ohnishi, since such combination enables moderation of  use of plural devices in a common environment. 
McMahon teaches modulating an acoustic signal, and the signal having a narrow autocorrelation function (paragraphs [0068], [0228], e.g., UWB with PSK, QAM, and other forms of modulation; also, this can be practiced using MLS “MLS specifically has an excellent autocorrelation property”), and therefore suggests the transmitted acoustic signal being a modulated acoustic signal having a narrow autocorrelation function.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a mobile computing device associated with a real-time location system, the mobile computing device comprising: a microphone configured to receive a received acoustic signal, the received acoustic signal resulting from an interaction by a transmitted acoustic signal within a local acoustic environment in which the mobile computing device is located; and a processing device as taught by Rossi, including that it is known to estimate relative distance between two devices based on acoustic data, in combination with the transmitted acoustic signal being a modulated acoustic signal having a narrow autocorrelation function as suggested by McMahon, since such combination provides an inaudible ultrasonic signal with an excellent autocorrelation property using MLS, and that is not pure spectrally flat white noise. 
As to claim 14, Rossi as modified by Ohnishi and McMahon teaches the mobile computing device of claim 13 as just discussed.  However, Rossi does not teach that the timing information provides timing data with respect to a common time frame.   Ohnishi further teaches synchronization (col. 239, lines 32-35; col. 240, lines 2-9, for example), and therefore suggests that the timing information provides timing data with respect to a common time frame.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the mobile computing device of claim 13 as taught by Rossi as modified by Ohnishi and McMahon, in combination with the timing information providing timing data with respect to a common time frame as further suggested by Ohnishi, since such combination enables better coordinate among the multiple devices in the common environment. 

Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of McMahon and Jia, and further in view of Kunze et al. ("Symbolic Object Localization Through Active Sampling of Acceleration and Sound Signatures," 2007, see PTO-892, attached). 
As to claim 16, Rossi as modified by McMahon and Jia teaches the method of claim 1 as discussed above.  However, Rossi does not teach that the comparing the room response trace to a plurality of modeled room response traces includes using a positioning algorithm that is aided by sensor data fusion, the sensor data fusion including combined signals from one or more of accelerometers, gyroscopes, magnetometers and pressure sensors.  Kunze teaches using both microphone and accelerometer signal analyses to facilitate identifying a smart device’s location (p. 164, lines 12-26), and therefore suggests that the comparing the room response trace to a plurality of modeled room response traces includes using a positioning algorithm that is aided by sensor data fusion, the sensor data fusion including combined signals from one or more of accelerometers, gyroscopes, magnetometers and pressure sensors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Rossi as modified by McMahon and Jia, in combination with the comparing the room response trace to a plurality of modeled room response traces including using a positioning algorithm that is aided by sensor data fusion, the sensor data fusion including combined signals from one or more of accelerometers, gyroscopes, magnetometers and pressure sensors as suggested by Kunze, since such combination enables providing a more robust locating methodology. 
As to claim 17, Rossi as modified by McMahon and Jia teaches the method of claim 1 as discussed above.  However, Rossi does not teach that the comparing the room response trace to a plurality of modeled room response includes limiting search of potential acoustic environments based on location history and data fusion position results.  Kunze teaches using both microphone and accelerometer signal analyses to facilitate identifying a smart device’s location (p. 164, lines 12-26), and further teaches correlating acceleration signatures while walking to determine where a user is carrying a device (p. 165, lines 15-20), and therefore suggests that the comparing the room response trace to a plurality of modeled room response includes limiting search of potential acoustic environments based on location history and data fusion position results.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Rossi as modified by McMahon and Jia, in combination with the comparing the room response trace to a plurality of modeled room response including limiting search of potential acoustic environments based on location history and data fusion position results as suggested by Kunze, since such combination enables providing a more robust locating methodology. 
As to claim 19, Rossi as modified by McMahon and Jia teaches the mobile computing device of claim 6 as discussed above.  However, Rossi does not teach that the processing device is further configured to compare the room response trace to a plurality of modeled room response traces by using a positioning algorithm that is aided by sensor data fusion, the sensor data fusion including combined signals from one or more of accelerometers, gyroscopes, magnetometers and pressure sensors.  Kunze teaches using both microphone and accelerometer signal analyses to facilitate identifying a smart device’s location (p. 164, lines 12-26), and therefore suggests that the processing device is further configured to compare the room response trace to a plurality of modeled room response traces by using a positioning algorithm that is aided by sensor data fusion, the sensor data fusion including combined signals from one or more of accelerometers, gyroscopes, magnetometers and pressure sensors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the mobile computing device of claim 6 as taught by Rossi as modified by McMahon and Jia, in combination with the processing device being further configured to compare the room response trace to a plurality of modeled room response traces by using a positioning algorithm that is aided by sensor data fusion, the sensor data fusion including combined signals from one or more of accelerometers, gyroscopes, magnetometers and pressure sensors as suggested by Kunze, since such combination enables providing a more robust locating methodology. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645